Tew v Emerling (2020 NY Slip Op 06677)





Tew v Emerling


2020 NY Slip Op 06677


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CURRAN, BANNISTER, AND DEJOSEPH, JJ.


1091 CA 20-00488

[*1]JOHN G. TEW, PLAINTIFF-RESPONDENT,
vGEORGE M. EMERLING, DEFENDANT-APPELLANT. 


LAW OFFICES OF VICTOR M. WRIGHT, ORCHARD PARK (VICTOR M. WRIGHT OF COUNSEL), SARETSKY KATZ & DRANOFF, L.L.P., NEW YORK CITY, FOR DEFENDANT-APPELLANT.
CAMPBELL & ASSOCIATES, EDEN (R. COLIN CAMPBELL OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered March 13, 2020. The order, inter alia, granted the motion of plaintiff to compel defendant to comply with an agreement to arbitrate. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on August 27, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: November 13, 2020
Mark W. Bennett
Clerk of the Court